Citation Nr: 1517372	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-40 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for right foot disability.

2. Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO denied the Veteran's service connection claims right and left foot disabilities.  

In September 2009, the Veteran filed a notice of disagreement (NOD).  In July 2010, the RO issued a statement of the case (SOC).  In September 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In May 2013, the Veteran underwent VA examination.  That same month, the RO issued a supplemental statement of the case (SSOC), continuing the denial of her foot claims.

In September 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the course of the hearing, the undersigned Veterans Law Judge clarified the Veteran's theories of entitlement for service connection for her right foot disability, which include direct service connection and service connection as secondary to her left foot disability.  During the hearing, the Veteran submitted evidence, much of which is duplicative of that already contained in the claims file, and a statement waiving initial RO consideration of any additional evidence submitted.  

In March 2014, the Board remanded the higher initial rating claims to the agency of original jurisdiction (AOJ), for additional development and adjudication.

The Board notes that, following the March 2014 remand, the paper claims file was converted into electronic format.  Hence, the Veteran's entire claims file is now comprised of paperless, electronic records contained in files stored in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  Here, however, the Board finds, that the AOJ has not substantially complied with the Board's prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  

Pursuant to the March 2014 remand, the Board directed the AOJ to, inter alia, provide the Veteran with a VA examination.  The Board's March 2014 remand directives specifically asked the VA examiner to determine with respect to each disability found whether it is at least as likely as not that any foot disability diagnosed had its onset during service, manifested to a compensable degree within the first post-service year, or was otherwise related to service.

In July 2014, the Veteran was afforded a VA examination.  Diagnoses affecting the Veteran's feet were identified as  metatarsalgia, hallux valgus, hallux rigidus, and arthritis.  The examiner determined that the medical evidence did not support the presence of a causal relationship between the Veteran's in-service soft tissue injury in 1972 and the onset of degenerative joint disease of her feet later in life, which was more likely than not the result of the aging process.  The examiner concluded that "there is not a foot [condition] which is 50 percent or greater probability that" had its onset in service, manifested to a compensable degree within the first post-service year, or is otherwise related to service.

The Board finds that the opinion of the July 2014 VA examiner to be inadequate, as the examiner did not explicitly provide a nexus opinion with respect to the other foot diagnoses rendered during the examination- metatarsalgia, hallux valgus, hallux rigidus-as specifically requested in the March 2014 remand.  Therefore, remand is required to obtain opinions addressing all of the Veteran's diagnosed foot disorders.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Medical opinions addressing not only the etiology of all foot disorders diagnosed in June 2014, but all disorders diagnosed at any point pertinent to the current claims (even if currently resolved), must be provided.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, on remand, the AOJ should seek an addendum opinion from the July 2014 VA examiner.  If the physician who conducted the July 2014 examination is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is medically deemed warranted, document that fact in the claims file, then arrange for the Veteran to undergo another VA examination to obtain the medical opinions sought. 

Prior to obtaining further medical opinions, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to associate with the claims file all outstanding, pertinent records.

The record currently contains VA treatment records dating to October 2014.  More recent records may well exist.  Hence, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of VA treatment of the Veteran since October 2014, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include from OSU Podiatry.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include from OSU Podiatry.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the physician who conducted the  July 2014 VA examination to review the entire claims file and provide an addendum opinion.

If the July 2014 examiner is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is medically deemed warranted, document that fact in the claims file, then arrange for the Veteran to undergo another VA examination by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.

With respect to each foot disability diagnosed during the July 2014 examination-specifically, metatarsalgia, hallux valgus, hallux rigidus, and arthritis-and any other foot disability diagnosed at any point pertinent to the current claim (even if currently resolved), the examiner should render an opinion for each affected foot, consistent with sound medical principles, addressing the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year (for arthritis); or (c) is otherwise medically-related to service.  

If, in response to any of the above, the physician finds that service connection for any foot disability is established, for each foot disability found not to be medically-related to service, the physician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond natural progression) by service-connected foot disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinions, the physician must consider and discuss all medical evidence of record, to include all in- and post-service medical records-to include the July 2014 VA examination report, all VA and non-VA medical records private treatment records.  The examiner must also consider and discuss all lay evidence, to include the Veteran's assertions as to onset and continuity of symptoms during and since service.  If the examiner finds reason to question the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination finding /testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

